Order filed March 6, 2014, Withdrawn, Appeal Reinstated and Order filed
March 13, 2014




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00638-CV
                                   ____________

                         VINCENT T. LADAY, Appellant

                                         V.

                       GILBERTO G. PEDRAZA, Appellee


                      On Appeal from the 55th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-49767

                                     ORDER

      On March 6, 2014, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine why the reporter’s record
had not been filed.

      On March 11, 2014, the court reporter filed the reporter’s record. Therefore,
our order of March 6, 2014, is withdrawn. The appeal is reinstated. Appellant’s
brief is due April 7, 2014.
PER CURIAM